Order entered January 28, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01490-CV

                          IN THE MATTER OF J.I.L., A MINOR

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-70360-2014

                                          ORDER
       We GRANT appellee’s January 26, 2015 unopposed motion for an extension of time to

file a brief. Appellee shall file a brief by MARCH 12, 2015. No further extension of time will

be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE